Citation Nr: 0011279	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis (or the 
residuals of inservice exposure to asbestos).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 RO rating decision, 
which denied service connection for asbestosis.  The 
veteran's January 1997 letter was accepted as a Notice of 
Disagreement (NOD).   A Statement of the Case (SOC) was 
issued in May 1997, and the veteran submitted his VA Form 9 
in June 1997. 

The Board is aware that the RO, in a December 1996 decision, 
mistakenly reported the issue as whether new and material 
evidence was submitted to reopen a claim for service 
connection for asbestosis.  This was done in spite of the 
fact that the January 1996 decision was not yet final and the 
one-year period the veteran had for submitting his NOD had 
not yet expired.  The veteran cited the December 1996 
decision in his January 1997 NOD, causing the May 1997 SOC 
(and, more recently, the April 1999 Supplemental Statement of 
the Case (SSOC)), to continue to report the mistaken issue.  
Nonetheless, the veteran's clear NOD of January 1997 was a 
timely expression of disagreement with the RO's January 1996 
denial, and is accepted as such.            

The file contains transcripts of both the veteran's July 1997 
hearing before a hearing officer at the RO, and his December 
1999 hearing before a traveling member of the Board at the 
RO.  At his December 1999 hearing the veteran submitted new 
evidence along with a statement waiving his right to review 
of that evidence by the agency of original jurisdiction.


REMAND

The veteran asserts that he has developed asbestosis as a 
result of inservice exposure to asbestos either while working 
with asbestos blankets and asbestos mittens as part of an 
M60A1 tank crew, or while working on the engine and brakes of 
tanks and trucks.  

The Board notes that the veteran has not presented a well-
grounded claim for service connection for a disorder 
resulting from inservice asbestos exposure.  See VAOPGCPREC 
4-2000 (April 13, 2000) and Caluza v. Brown, 7 Vet. App. 498 
(1995).  In spite of this fact, for reasons explained below, 
his claim must be remanded for additional development. 

Service medical records have not been associated with the 
claims file.  While post-service medical records note 
inconsistent diagnoses including mild chronic obstructive 
pulmonary disease (COPD) due to a long history of heavy 
smoking, the medical findings that tend to support the 
veteran's claim include:  some focal atelectasis at the left 
lung base (August 1991 private chest X-ray report); cannot 
rule out minimal peribronchial infiltrate or increased 
pulmonary vascular prominence (January 1995 VA X-ray report); 
opacities consistent with asbestosis (April 1996 X-ray report 
from Ray A. Harron, M.D.); and asbestosis (March 1999 work 
copy of a pulmonary function test performed for the Houston 
VA medical center (VAMC)).  The Board notes that the findings 
on the March 1999 pulmonary function test report conflict 
with those in a February 1999 VA examination report on file.  
As a final copy and interpretation of the March 1999 VA 
pulmonary function test is not of record, and no medical 
opinion has been rendered with regard to the etiology of the 
asbestosis reported on the work copy, additional development 
is warranted.  On remand, attempts should also be made to 
obtain the veteran's service medical records. 

Service records show that the veteran served as an armor 
crewman with the 1st Armored Division.  While the veteran has 
not submitted evidence specifically documenting inservice 
exposure to asbestos, he has testified that he used asbestos 
mittens when handling hot brass shell casings, that he was 
near asbestos heat shielding blankets, and that he came into 
contact with asbestos while working on the engines and brakes 
of trucks and M60A1 tanks.  A statement from a soldier who 
reportedly served with the veteran supports this testimony.  
The Board also notes that the file contains a document that 
lists the components and basic issue items required to place 
the M60A1 tank in operation.  The list of components and 
issue items included asbestos mittens.  In addition, while an 
August 1997 letter from the Department of the Army indicated 
that the veteran could not have been exposed to asbestos 
while in the tanks because the only asbestos in the tank at 
that time would have been in the engine compartment, the same 
letter also noted that the veteran may have been exposed to 
asbestos in an old building or barracks that he had stayed 
in.  During his December 1999 hearing, the veteran testified 
that since service he has worked as a welder and a 
construction worker.  The RO should secure copies of the 
veteran's service records, or any other records that could 
contain evidence regarding possible exposure to asbestos, 
either during service or after separation.  

In addition, the Board notes that during his December 1999 
hearing, the veteran stated that a private physician, Dr. 
Alan Heilman, had reported in 1992 that there was some 
relationship between his lung problems and his exposure to 
asbestos.  While some of Dr. Heilman's records are on file, 
these do not appear to include any findings with regard to 
the veteran's lung problems or any connection with asbestos.  
On remand, the RO should attempt to obtain any relevant 
medical records identified by the veteran.  

As noted above, the file lacks service medical records, a 
final version of the March 1999 VA pulmonary function test, 
and specified medical records.  These treatment records may 
be relevant to the appellant's claim and are necessary for a 
fair adjudication of his claim.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Because VA is on notice that additional pertinent 
medical records may exist and because a medical opinion is 
needed with regard to the March 1999 diagnosis of asbestosis, 
the issue of entitlement to service connection for asbestos 
exposure must be remanded for further development.

Since the veteran has not documented his inservice exposure 
to asbestos, and the file does not contain the specific 
private medical records that the veteran stated would show a 
nexus between his lung problems and exposure to asbestos, the 
RO should make another attempt to contact the veteran and 
afford him the opportunity to submit any evidence relevant to 
his claim.  

In view of the foregoing, the Board concludes that additional 
action is warranted. This case is therefore REMANDED for the 
following:

1.  The RO should obtain copies of the 
veteran's service medical records as well 
as any other service records (or post 
service records) that would tend to 
indicate possible exposure to asbestos. 

2.  The veteran should be contacted, 
informed of the evidence necessary to 
complete a well-grounded claim, and 
afforded the opportunity to submit any 
additional evidence that may support his 
claim for service connection for 
residuals of asbestos exposure. 
Specifically, he should be advised of his 
right to submit pertinent medical records 
regarding his claim, to include any 
records from Dr. Heilman, which would 
tend to indicate that the veteran's lung 
problems are related to inservice 
exposure to asbestos.  Any evidence 
received from the veteran should be made 
part of the claims folder.

3.  Thereafter, the RO should contact the 
veteran and request that he submit the 
names, addresses and approximate dates of 
treatment by all health care providers, 
VA and non-VA, who have treated him for 
lung problems at any time since his 
discharge from service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims folder.  Of 
specific relevance are pertinent 
treatment records from the VAMC at 
Houston, Texas, including a final version 
of the pulmonary function study tests 
accomplished in 1999, along with any 
interpretation.  All records obtained 
which are not already on file should be 
associated with the claims folder. 

4.  Thereafter, the RO should review any 
additional evidence obtained.  If the 
claim is determined to be well grounded, 
the RO should take such further 
development as may be needed.  For 
example, the RO may wish to contact the 
VA physician who performed the February 
1999 examination, and ask that physician 
to express a further opinion as to the 
correct diagnosis and etiology of any 
current pulmonary disorder, based upon a 
review of the service medical records and 
any additional evidence of record, 
including the March 1999 VA pulmonary 
functions test findings or other evidence 
noted in this remand.  If warranted, the 
RO may also wish to schedule any 
additional examination believed to be 
necessary for proper adjudication of the 
veteran's claim.  

5.  Following completion of the above, 
and after consideration of any additional 
evidence, the RO should readjudicate the 
veteran's claim for service connection 
for asbestosis.  

6.  If any benefit requested by the 
veteran is denied, he and his 
representative should be furnished an 
SSOC which provides adequate notice of 
all actions taken by the RO subsequent to 
the issuance of the April 1999 SSOC.  The 
appellant must then be afforded the 
opportunity to reply thereto.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant until he receives further 
notice.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




